Citation Nr: 1035841	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-39 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, and schizoaffective disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to November 
1978.

This matter came to the Board of Veterans' Appeals (Board) from a 
February 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in March 
2008 for further development.  

A VA Form 9 was received in October 2004 and the Veteran marked 
the appropriate box to indicate that he wanted a Board hearing at 
the RO (Travel Board).  However by statement received from the 
Veteran's representative in October 2006, it was noted that the 
Veteran wished to withdraw his request for a Travel Board 
hearing.

Although the Veteran did file a notice a notice of disagreement 
received in April 2004 for whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for right ear hearing loss, no substantive appeal was 
filed after the issuance of an October 2005 statement of the 
case.  Consequently, the appeal is limited to the issues listed 
on the first page of this decision.  

A September 2008 report of contact reveals that the Veteran 
contacted the RO and expressed his desire to withdraw all of his 
claims.  By letter dated in January 2009, the RO informed the 
Veteran that if he wished to withdraw his appeal, he was to sign 
and date the enclosed form.  To date, a written withdrawal from 
neither the Veteran nor his representative has been received 
pursuant to 38 C.F.R. § 20.204.  

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, 
treatment reports reflect PTSD, depression, and schizoaffective 
disorder.  Accordingly, the issue of entitlement to service 
connection for acquired psychiatric disability has been 
redescribed (as reflected on the first page of this decision) to 
include PTSD, depression, and schizoaffective disorder. 

The issues of entitlement to service connection for left foot and 
right ear disabilities have been raised by the record 
(specifically, in a statement received in April 2010), but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  The March 2008 remand directed the RO to provide the 
Veteran notice compliant with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  While an April 2008 notice was provided that informed 
the Veteran of the definition of new and material evidence, an 
explanation as to the types of evidence needed to reopen his 
claims of service connection for left knee and left ankle 
disabilities in relation to the basis for the prior denial of the 
claims by the RO was not provided.  He was simply informed that 
the medical records submitted did not constitute new and material 
evidence.  VA must consider the bases for the prior denial and 
notify the claimant of the type of evidence that would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  The Board is unable to conclude that the April 2008 
letter sent to the Veteran by the RO complies with the judicial 
holding in Kent.  

Regarding the psychiatric disability issue, one of the reported 
disorders is PTSD.  At a VA examination in June 2006, the Veteran 
stated that one night when he was on guard duty while stationed 
in Germany, he was confronted by someone with an AK-47 assault 
rifle.  When the Veteran was afforded another VA examination in 
November 2009, the VA examiner opined that the Veteran did 
perceive that he was threatened by an unknown person with a 
weapon while on duty in Germany, and that it is at least as 
likely as not that the Veteran's current PTSD symptoms are linked 
to this stressor.

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  Stressor Determinations For Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010)(to be 
codified at 38 C.F.R. 3.304(f)(3)).     

The RO readjudicated the claim in March 2010 as reflected in the 
supplemental statement of the case prior to the change in 
regulations.  Consequently, additional development is necessary 
to allow for the RO to consider 75 Fed. Reg. 39843 (July 13, 
2010).  

Additionally, information recently received from the Veteran 
suggests that that there may be outstanding treatment records.  
In a statement received in April 2010, the Veteran reported that 
he had "records here in Vancouver Clinic".  It is unclear to 
the Board whether the Veteran is referring to VA Vancouver clinic 
records that are already associated with the Veteran's claims 
file, or to private treatment records from The Vancouver Clinic 
that are not of record.  If the Veteran was referring to VA 
treatment records, it is also unclear to the Board whether the 
Veteran has visited the VA treatment facility in Vancouver since 
May 2006, which is the most current VA treatment record from that 
medical facility.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice with an explanation 
as to the types of evidence needed to 
reopen his claims of service connection for 
left knee and left ankle disabilities in 
relation to the basis for the prior denial 
of the claims in keeping with the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

2.  The RO should clarify with the Veteran 
whether he was referring to updated VA 
treatment records or private treatment 
records when he mentioned Vancouver Clinic, 
in a statement received in April 2010.  The 
RO should then take appropriate action to 
request any pertinent medical records.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate all 
three of the issues on appeal.  With regard 
to the PTSD aspect of the acquired 
psychiatric disability issue, the RO should 
formally consider the claim in view of the 
recent regulatory change.  See 75 Fed. Reg. 
39843 (July 13, 2010)(to be codified at 
38 C.F.R. 3.304(f)(3)).  The RO should 
issue an appropriate supplemental statement 
of the case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



